     Case 3:19-cv-01442-MMA-JLB Document 38 Filed 06/22/20 PageID.347 Page 1 of 5



1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11    IRMA FERNANDEZ, et al.,                           Case No.: 19-cv-01442-MMA-JLB
12                                    Plaintiffs,
                                                        ORDER:
13    v.
                                                        (1) GRANTING JOINT MOTION TO
14    DEBT ASSISTANCE NETWORK, LLC,
                                                        AMEND SCHEDULING ORDER;
15                                                      AND
16                                   Defendant.         (2) ISSUING AMENDED
17                                                      SCHEDULING ORDER
18
                                                        [ECF Nos. 21; 34; 35]
19
20         Before the Court is the parties’ Joint Motion to Amend Scheduling Order. (ECF No.
21   35.) The parties request to extend the June 19, 2020 discovery cutoff by forty-five days
22   and continue all subsequent dates and deadlines accordingly. (Id. at 3.) The parties
23   represent that they require additional time to schedule multiple depositions, including the
24   deposition of Defendant’s Rule 30(b)(6) witness. (Id. at 2.) On June 17, 2020, the Court
25   held a telephonic, counsel-only Status Conference regarding the parties’ request. (ECF
26   No. 37.)
27   ///
28   ///

                                                    1
                                                                                19-cv-01442-MMA-JLB
     Case 3:19-cv-01442-MMA-JLB Document 38 Filed 06/22/20 PageID.348 Page 2 of 5



1          After conferring with counsel for the parties, the Court finds good cause 1 to extend
2    the discovery cutoff by forty-five days and continue all subsequent dates and deadlines
3    accordingly. Therefore, the parties’ joint motion (ECF No. 35) is GRANTED, and the
4    Scheduling Order (ECF No. 21) and the Court’s Order resetting and converting the
5    Mandatory Settlement Conference (ECF No. 34) are amended as follows:
6          1.     All fact discovery must be completed by all parties by August 3, 2020.
7    “Completed” means that all discovery under Rules 30-36 of the Federal Rules of Civil
8    Procedure, and discovery subpoenas under Rule 45, must be initiated a sufficient period of
9    time in advance of the cut-off date, so that it may be completed by the cut-off date, taking
10   into account the times for service, notice and response as set forth in the Federal Rules of
11   Civil Procedure. Counsel must promptly and in good faith meet and confer with
12   regard to all discovery disputes in compliance with Local Rule 26.1(a). The Court
13   expects counsel to make every effort to resolve all disputes without court intervention
14   through the meet and confer process. If the parties reach an impasse on any discovery
15   issue, counsel must file an appropriate motion within the time limit and procedures outlined
16   in the undersigned magistrate judge’s chambers rules. A failure to comply in this regard
17   will result in a waiver of a party’s discovery issue. Absent an order of the court, no
18   stipulation continuing or altering this requirement will be recognized by the court.
19         Discovery motions must be filed in the time and manner directed by Magistrate
20   Judge Burkhardt (see Judge Burkhardt’s Civil Chambers Rules on Discovery Disputes
21   available on the Court’s website). All discovery motions must be filed within 30 days of
22   the service of an objection, answer, or response which becomes the subject of dispute, or
23   the passage of a discovery due date without response or production, and only after counsel
24
25
26   1
            The parties’ joint motion failed to address excusable neglect for filing the motion
27   less than ten calendar days in advance of the June 19, 2020 discovery cutoff, as required
     by § III.C. of Judge Burkhardt’s Civil Chambers Rules. The Court cautions the parties
28   against further failure to comply with Chambers Rules.

                                                  2
                                                                              19-cv-01442-MMA-JLB
     Case 3:19-cv-01442-MMA-JLB Document 38 Filed 06/22/20 PageID.349 Page 3 of 5



1    (and any unrepresented parties) have met and conferred to resolve the dispute and
2    complied with Section IV.B. of Judge Burkhardt’s Civil Chambers Rules.
3          2.     All expert discovery must be completed by all parties by August 3, 2020. The
4    parties must comply with the same procedures set forth in the paragraph governing fact
5    discovery.
6          3.     Failure to comply with this section or any other discovery order of the court
7    may result in the sanctions provided for in Fed. R. Civ. P. 37, including a prohibition on
8    the introduction of experts or other designated matters in evidence.
9          4.     All dispositive pretrial motions, including motions for summary judgment and
10   motions addressing Daubert issues, must be filed by August 31, 2020. 2 Counsel for the
11   moving party must obtain a motion hearing date from Judge Anello’s law clerk. The period
12   of time between the date you request a motion date and the hearing date may vary from
13   one district judge to another. Please plan accordingly. Failure to make a timely request
14   for a motion date may result in the motion not being heard.
15         5.     If appropriate, following the filing of an order ruling on a motion for summary
16   judgment or other dispositive pretrial motion, or in the event no such motion is filed, after
17   the expiration of the deadline set forth in paragraph 8, supra, Judge Anello will issue a
18   pretrial scheduling order setting a pretrial conference, trial date, and all related pretrial
19   deadlines. The parties must review and be familiar with Judge Anello’s Civil Chambers
20   Rules, which provide additional information regarding pretrial scheduling.
21         6.     A Mandatory Settlement Conference will be conducted by video conference
22   on August 17, 2020, at 1:45 PM before Judge Burkhardt. The parties shall follow the
23   mandatory instructions set forth in the Court’s Order resetting and converting the
24   Mandatory Settlement Conference to a video conference. (ECF No. 34.) The parties must
25   ///
26
27
     2
           This deadline is not applicable to pretrial motions in limine. For further information
28   regarding motions in limine, please refer to Judge Anello’s Civil Chambers Rules.

                                                   3
                                                                               19-cv-01442-MMA-JLB
     Case 3:19-cv-01442-MMA-JLB Document 38 Filed 06/22/20 PageID.350 Page 4 of 5



1    submit the required participant contact information to Judge Burkhardt’s chambers (see
2    ECF No. 34 ¶ 5) by August 13, 2020.
3          Counsel or any party representing himself or herself must submit confidential
4    settlement briefs to Judge Burkhardt’s chambers by August 7, 2020. The confidential
5    settlement statements should be lodged by e-mail to efile_Burkhardt@casd.uscourts.gov.
6    Each party’s settlement statement shall concisely set forth the following: (1) the party’s
7    statement of the case; (2) the controlling legal issues; (3) issues of liability and damages;
8    (4) the party’s settlement position, including the last offer or demand made by that party;
9    (5) a separate statement of the offer or demand the party is prepared to make at the
10   settlement conference; and (6) a list of all attorney and non-attorney conference
11   attendees for that side, including the name(s) and title(s)/position(s) of the party/party
12   representative(s) who will attend and have settlement authority at the conference. If
13   exhibits are attached and the total submission amounts to more than 20 pages, a hard copy
14   must also be delivered directly to Magistrate Judge Burkhardt’s chambers. Settlement
15   conference statements shall not be filed with the Clerk of the Court. Settlement
16   conference statements may be exchanged confidentially with opposing counsel within
17   the parties’ discretion.
18         Pursuant to Civil Local Rule 16.3, all party representatives and claims adjusters for
19   insured defendants with full and unlimited authority 3 to negotiate and enter into a binding
20   settlement, as well as the principal attorney(s) responsible for the litigation, must be present
21
22
23   3
           “Full authority to settle” means that the individuals at the settlement conference must
     be authorized to fully explore settlement options and to agree at that time to any settlement
24   terms acceptable to the parties. Heileman Brewing Co., Inc. v. Joseph Oat Corp., 871 F.2d
25   648 (7th Cir. 1989). The person needs to have “unfettered discretion and authority” to
     change the settlement position of a party. Pitman v. Brinker Int’l., Inc., 216 F.R.D. 481,
26   485–86 (D. Ariz. 2003). The purpose of requiring a person with unlimited settlement
27   authority to attend the conference includes that the person’s view of the case may be altered
     during the face to face conference. Id. at 486. A limited or a sum certain of authority is
28   not adequate. Nick v. Morgan’s Foods, Inc., 270 F.3d 590, 595–97 (8th Cir. 2001).

                                                    4
                                                                                  19-cv-01442-MMA-JLB
     Case 3:19-cv-01442-MMA-JLB Document 38 Filed 06/22/20 PageID.351 Page 5 of 5



1    and legally and factually prepared to discuss and resolve the case at the mandatory
2    settlement conference. In the case of an entity, an authorized representative of the entity
3    who is not retained outside counsel must be present and must have discretionary authority
4    to commit the entity to pay an amount up to the amount of the Plaintiff’s prayer (excluding
5    punitive damages prayers). The purpose of this requirement is to have representatives
6    present who can settle the case during the course of the conference without consulting a
7    superior.
8          Failure to attend the conference or obtain proper excuse will be considered grounds
9    for sanctions.
10         7.     A post trial settlement conference before a magistrate judge may be held
11   within 30 days of verdict in the case.
12         8.     The dates and times set forth herein will not be modified except for good cause
13   shown.
14         9.     Briefs or memoranda in support of or in opposition to any pending motion
15   must not exceed twenty-five (25) pages in length without leave of a district court judge.
16   No reply memorandum will exceed ten (10) pages without leave of a district court judge.
17   Briefs and memoranda exceeding ten (10) pages in length must have a table of contents
18   and a table of authorities cited.
19         10.    Plaintiff’s counsel must serve a copy of this order on all parties that enter this
20   case hereafter.
21         IT IS SO ORDERED.
22   Dated: June 22, 2020
23
24
25
26
27
28

                                                   5
                                                                                 19-cv-01442-MMA-JLB
